DETAILED ACTION
1)	Claims 13, 18 to 20, 23, 24, 35, 38 to 42 and 46 to 49 are pending in the instant application.  Claims 13, 42, 46 and 47 have been amended, and claims 1, 2, 8, 10 and 44 have been canceled as requested by Applicant in the correspondence filed 05 January of 2021.
Notice of Pre-AIA  or AIA  Status
2)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3)	Applicant’s election of the invention of Group II, and the species of antibody defined by SEQ ID NOs:54 and 56, in the reply filed on 05 January of 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
4)	The information disclosure statement (IDS) submitted on 19 February of 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Specification
5)	The instant specification does not fully comply with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier SEQ ID NO: be made in the specification and claims wherever a reference is made to that sequence.  Specifically, the text in paragraph [00122] in line 20 on page 56 and line 26 on page 65 therein 
6)	The specification is objected to because the text in Table 11 therein does not comply with 37 C.F.R § 1.52(b)(2)(i), which requires that the specification (including the abstract and claims) for other than reissue applications and reexamination or supplemental examination proceedings, and any amendments for applications (including reissue applications) and reexamination proceedings to the specification, except as provided for in §§ 1.821  through 1.825, must have lines that are 1 1/2 or double spaced.  Correction is required.
7)	The specification is objected to because there is a paragraph between paragraphs [00355] and [00356] which is numbered “[00283]”.  Correction is required.  

8)	The disclosure is objected to because the text in paragraph [00279] therein contains an embedded hyperlink and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01(p), which  states that:
 “When a patent application with embedded hyperlinks and/or other forms of browser-executable code issues as a patent (or is published as a patent application publication) and the patent document is placed on the USPTO web page, when the patent document is retrieved and viewed via a web browser, the URL is interpreted as a valid HTML code and it becomes a live web link. When a user clicks on the link with a mouse, the user will be transferred to another web page identified by the URL, if it exists, which could be a commercial web site. USPTO policy does not permit the USPTO to link to any commercial sites since the USPTO exercises no control over the organization, views or accuracy of the information contained on these outside sites. If hyperlinks and/or other forms of browser-executable code are embedded in the text of the patent application, examiners 
In addition, because the content of a web site is subject to change at any time, any reference to such a site in the specification raises the potential for the incorporation of new matter by reference thereto since any change to the content of that web site which is made subsequent to the filing of the instant application constitutes an introduction of new matter into the specification by reference.  37 C.F.R. 1.57 (d) and (e) state that:
 (d)	“Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.
e) Other material (“Nonessential material”) may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.
A web site is not a “non-patent publication”.
Correction is required.
Claim Objections
9)	Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because it is not limited only to preceding claims.  See Example B2 in MPEP § 608.01(n).  Accordingly, this claim not been further treated on the merits.
Improper Markush Grouping Rejections
10)	Claims 13, 20, 23, 24, 40, 42 and 46 are rejected on the basis that they each contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the alternate CDR sets recited in claims 13, 23 and 24 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Whereas the alternate embodiments defined as CDR sets B, C, E and F comprise at least the CDRs of SEQ ID NOs: 76 and 77, as well as the sequences GFTFSD(Y or F)Y and FQGSHVP(Y, G or P)T, the embodiments defined by embodiments A and D do not possess these structural elements. 
The Markush grouping of the alternate sequences presented in Table 10 of the instant specification, as recited in claim 20, clearly lack a common utility that is based upon a shared substantial structural feature which is disclosed as the basis for that common utility.    
The Markush grouping of a nucleic acid and an immunoconjugate, as recited in claims 40, 42 and 46 is improper because the alternate embodiments are chemically unrelated compounds, as are an antibody and a nucleic acid. 
Claims 18, 20, 23 24 35 38 to 42 and 46 to 49 are rejected in so far as they depend from any one or more of claims 13, 20, 23, 24, 40, 42 and 46 for the improper Markush groups recited therein.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11)	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  This claim encompasses subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
Because claim 20 encompasses any antibody possessing the binding activity recited therein without reciting a corresponding structural element or combination of elements that are essential to that activity, it constitutes nothing more than a single means claim.  Because the structural limitations recited in this claim are preceded by the term “preferably”, they do not further limit the claim.  A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt , 708 F.2d 712,>714 - 715,< 218 USPQ 195>, 197< (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See M.P.E.P. 2164.08(a).
12)	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This claim encompasses subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In so far as claim 20 encompasses an antibody possessing the binding activity recited therein, wherein that antibody lacks one of the six CDR sets recited in sections A to F of claim 13, the instant specification does not adequately describe such an antibody.  In the precedential opinion in Ex parte Kubin, 83 USPQ2d 1410 (BPAI 2007), the Board of Patent Appeals and Interferences determined that the subject matter of a claim (claim 73) encompassing “a genus of polynucleotides encoding polypeptides ‘at least 80% identical to amino acids 22-221 of SEQ ID NO:2’ which bind to CD48” was not  adequately described by a specification disclosing the sequences of “two nucleic acids falling within the scope of” the claim “and three fusion proteins whose” encoding “nucleotide sequences would fall within the scope of” that claim.  As stated in that opinion, “[n]one of these sequences varies amino acids 22-221 of NAIL, and thus these sequences are not representative of the genus” claimed.  The board held that:
“Appellants also have described how to make and test other sequences within claim 73 sufficiently to satisfy the enablement requirement.  However, they have not described what domains of those sequences are correlated with the required binding to CD48, and thus have not described which of NAIL’s amino acids can be varied and still maintain binding.  Thus, under Lilly” (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406) “and its progeny, their Specification would not have shown possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (‘if the functional characteristic of …binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,’ the written description requirement may be met).
Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (‘definition by function…does not suffice to define the genus because it is only an indication of what gene does, rather than what it is’)”
In the instant case, Applicant has failed to describe even a single operable embodiment of antibody possessing the binding activity recited in claim 20, wherein that antibody lacks one of the six CDR sets recited in sections A to F of claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13)	Claims 20, 23, 24 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.1)	Regarding claim 20, the limitation "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
13.2)	Claim 23 is vague and indefinite because it recites the broad recitation “at least 80%” sequence identity, and the claim also recites “at least 90% sequence identity” which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
13.3)	Claim 24 is vague and indefinite because the phrase “an amino acid sequence as set forth in SEQ ID NO:” implies that there is more than one sequence in the referenced sequence, which there is not.
13.4)	Claim 40 is confusing because it is unclear if it is drawn to “a nucleic acid” or “a proteinaceous immunoconjugate”, or if it is drawn to ‘a nucleic acid encoding the antibody of claim  13 or a nucleic acid encoding a proteinaceous immunoconjugate’.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14)	Claims 20, 40, 42 and 46 are each rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A properly dependent claim cannot conceivably be infringed without infringing any of the claims from which it depends.  Claim 20 can be infringed by an antibody that does not infringe the antibody of claim 13, from which it depends.  Each of claims 40, 42 and 46 can be infringed by a nucleic acid that does not infringe the chemically unrelated antibody of claim 13, from which they each depend.   See M.P.E.P. 608.01(n)III.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
15)	The subject matter of claim 13, in so far as it is drawn to the elected embodiment referenced in sections B, C, E and F therein, is free of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/Primary Examiner, Art Unit 1649